Order, Supreme Court, New York County (Francis N. Pécora, J.), entered July 11, 1990, which denied plaintiff’s motion for summary judgment, unanimously affirmed, with costs.
*224Plaintiff sued defendant on theories of account stated and breach of contract, based upon a one-page handwritten agreement purporting to obligate defendant to pay plaintiff $600,000, plus a two percent interest, in the "Worldgate Partnership”. The agreement contained a clause providing: "Documentation of the above to be completed by 23rd October if at all possible.”
The submissions on plaintiffs motion for summary judgment raise factual issues which include ambiguity arising from the agreement itself, as well as issues relating to the nature of the documentation required by the agreement, whether that documentation was a condition of defendant’s obligation, and whether the agreement was induced by material misrepresentations on the part of plaintiff with regard to services rendered by him. Accordingly, plaintiff’s motion for summary judgment was properly denied. Concur—Milonas, J. P., Ellerin, Wallach, Kassal and Smith, JJ.